FILED
                           NOT FOR PUBLICATION                               APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: ALEXIS MAGER                   No. 07-17014
LAKUSTA,
                                                 D.C. No. CV-07-00227-SBA
             Debtor,

                                                 MEMORANDUM *

ALEXIS MAGER LAKUSTA,

             Appellant,

  v.

MARK H. EVANS; et al.,

             Appellees.



                  Appeal from the United States District Court
                     for the Northern District of California
               Saundra Brown Armstrong, District Judge, Presiding

                             Submitted April 5, 2010 **



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      RYMER, McKEOWN, and PAEZ, Circuit Judges.

      Alexis Mager Lakusta appeals pro se from the district court’s judgment

affirming the bankruptcy court’s order dismissing his Chapter 7 case. We have

jurisdiction pursuant to 28 U.S.C. § 158(d). We review decisions of the

bankruptcy court independently without deference to the district court’s

determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004).

We affirm.

      The bankruptcy court did not improperly dismiss Lakusta’s claims on any of

the grounds asserted.

      Evans’s request for sanctions is denied.

      AFFIRMED.




                                         2                                   07-17014